DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the application
This office Action is in response to Applicant's Application filled on 01/29/2021. Claims 1 and 3-10 are pending for this examination. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed on 11/09/2019. 

Oath/Declaration
The oath or declaration filed on 10/14/2019 is acceptable.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/16/2020 and 10/14/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Election/Restrictions
Applicant’s election, with traverse, of Species II: claims 1, 3 and 6-10, in the “Response to Election / Restriction Filed” filed on 01/29/2021 is acknowledged by Examiner. 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Furthermore, the species require separate classification searches and they are mutually exclusive features and these mutually exclusive features are categorized in the separate classes. Additionally, the species require different text searches.
The requirement is still deemed proper and is therefore made FINAL.
The fractures of Claim 10 “ a display layer, a display driving layer and a substrate layer which are disposed in a stack “ does not reads on species II. Accordingly, claim 10 will not be considered for examination.
Claim 1, 3 and 6-9 will be considered for examination and claims 4-5 and 10 will be withdrawn from consideration.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LEE et al ( US 2015/0016022 A1; hereafter LEE ).

    PNG
    media_image1.png
    478
    569
    media_image1.png
    Greyscale
Regarding claim 1, LEE discloses a package structure, comprising a graphene layer (Fig 2, graphene layer 2, Para [ 0068]) and a graphene oxide layer (Fig , graphene 

Regarding claim 2, LEE discloses the package structure of claim 1, LEE further discloses wherein adjacent surfaces between the graphene oxide layer (24a) and the graphene layer (22) or adjacent surfaces between the graphene oxide layer and the second graphene layer comprise mutually adapted concave-convex structures (Fig 2).  

Regarding claim 6, LEE discloses the package structure of claim 1, LEE further discloses further comprising a stacked periodic structure adjacent to the graphene layer or the graphene oxide layer ( Para [ 0068]), wherein a stacked period of the stacked periodic structure refers to a graphene layer and a graphene oxide layer which are disposed in a stack (Para [ 0068]).  

Regarding claim 9, LEE discloses the package structure of claim 1, LEE further discloses wherein the graphene layer is manufactured by a Chemical Vapor Deposition method or an Atomic Layer Deposition method; and/or the graphene oxide layer is manufactured by an Inkjet Printing method (Para [0071]).
However, Claim 9 contain(s) process limitations “wherein the graphene layer is manufactured by a Chemical Vapor Deposition method or an Atomic Layer Deposition .” These limitations invoke the Product-by-Process doctrine.  Product-by-process limitations are not limited by the manipulations of the recited steps, only the structure implied by the steps (MPEP 2113).  Specifically wherein the graphene layer is manufactured by a Chemical Vapor Deposition method or an Atomic Layer Deposition method; and/or the graphene oxide layer is manufactured by an Inkjet Printing method does not appear to structurally distinguish the invention over the resulting structure produced by the prior art.  The burden to show that the claimed method necessarily distinguishes over the prior art is on the applicant.

Claim Rejection- 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2015/0016022 A1; hereafter LEE )  as applied claims 1-2, 6 and 9 above and further in view of  Zheng et al ( US 2017/0174537 A1; hereafter Zheng).

Regarding claim 7, LEE discloses the package structure of claim 1, But, LEE does not disclose explicitly wherein a thickness of the graphene oxide layer is 10 nm to 1000 nm.  
In a similar field of endeavor, Zheng discloses wherein a thickness of the graphene oxide layer is 10 nm to 1000 nm (Para [0119]).  

Since LEE and Zheng are both from the similar field of endeavor, and disclose graphene oxide layer thickness, the purpose disclosed by Zheng would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of Zheng teaching “wherein a thickness of the graphene oxide layer is 10 nm to 1000 nm (Para [0119])” for further advantage such as high quality formation of graphene layer with desire thickness.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LEE et al ( US 2015/0016022 A1; hereafter LEE )  as applied claims 1-2, 6 and 9 above and further in view of  Oguni et al ( US 2012/0308884 A1; hereafter Oguni).

Regarding claim 8, LEE discloses the package structure of claim 1, But, LEE does not disclose explicitly wherein a thickness of the graphene layer is 10 nm to 100 nm.
In a similar field of endeavor, Oguni discloses wherein a thickness of the graphene oxide layer is 10 nm to 1000 nm (Para [0061]).  

Since LEE and Oguni are both from the similar field of endeavor, and disclose graphene oxide layer thickness, the purpose disclosed by Oguni would have been recognized in the pertinent art of LEE. Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to combine LEE in light of Oguni teaching “wherein a thickness of the graphene oxide layer is 10 nm to 1000 nm (Para [0061])” for further advantage such as high quality formation of graphene oxide layer with desire thickness.

 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/MOIN M RAHMAN/Primary Examiner, Art Unit 2898